DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 10/3/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,710,800 in view of US Patent No. 7,077,283 to Yang et al.  The ‘800 reference discloses all the features recited except for the liner having a top edge protruding above the .

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, due to the lack of support for the claimed limitation, it is unclear how the top edge is spaced apart from the frame by a gap when the liner is fully installed within the casing.  In particular, the term “fully installed” is unclear because the metes and bounds of the limitation has not been defined.  In addition, it is unclear how the liner can have a top edge that protrudes above the casing if the liner is “fully installed” within the casing because the top edge would be protruding out of the casing and thus would not be fully within the casing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,072,852 to Smith et al. (Smith) in view of US Patent No. 7,077,283 to Yang et al. (Yang283).
Regarding claim 1, Smith discloses a trash can (Fig 1) comprising a frame comprising a base (36) and a casing (12) supported on the base, a liner (B) removably disposed within a cavity of the casing, a lid (42) coupled to and rotatable relative to the frame between a closed position (Fig 1), in which liner is concealed, and an open position (Fig 2) in which liner is accessible, a bag cover (40) coupled to the frame and rotatable relative to the frame and the lid between a closed position (Fig 1), in which a top of the liner is concealed and bag cover prevents the liner from being removed from casing, and an open position, wherein top of the liner is accessible and removable from cavity of the casing (Fig 2).  Smith does not teach the liner having walls and a top edge that protrudes above the casing.  Yang283 discloses a trash can assembly (Fig 4) and in particular discloses an inner liner (24) disposed within an outer casing (22), the liner having walls and a top edge (A, Fig 4 below) that protrudes above the casing, the top edge spaced apart from the frame (comprising base (34) and casing (22)) by a gap (B, Fig 4 below) along an entire perimeter of the top edge when the liner is fully installed within the casing (Fig 4 below).  One of ordinary skill in the art would have found it obvious to substitute the liner bag of Smith with a rigid inner liner as taught by Yang283 in order to have an additional container to hold trash since In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In addition, the bag cover (40) would conceal the top of the liner since the bag cover secures the open top edge of the liner bags (col. 4, ll. 55-65).


    PNG
    media_image1.png
    689
    556
    media_image1.png
    Greyscale





Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0147865 to Yang et al. (Yang865) in view of US Patent No. 7,077,283 to Yang et al. (Yang283).
Regarding claim 1, Yang865 discloses a trash can (20, Fig 1) comprising a frame comprising a base (34) and a casing (22) supported on the base, a liner (insert 100) removably disposed within a cavity of the casing, a lid (30) coupled to and rotatable relative to the frame between a closed position (Fig 1), in which liner is concealed, and an open position (Fig 2) in which liner is accessible, a bag cover (28) coupled to the frame and rotatable relative to the frame and the lid between a closed position (Fig 1), in which a top of the liner is concealed and bag cover prevents the liner from being removed from casing, and an open position, wherein top of the liner is accessible and removable from cavity of the casing (Fig 2).  Yang does not teach the liner having walls and a top edge that protrudes above the casing.  Yang283 discloses a trash can assembly (Fig 4) and in particular discloses an inner liner (24) disposed within an outer casing (22), the liner having walls and a top edge (A, Fig 4 above) that protrudes above the casing, the top edge spaced apart from the frame by a gap (B, Fig 4 above) along an entire perimeter of the top edge when the liner is fully installed within the casing (Fig 4 below).  One of ordinary skill in the art would have found it obvious to substitute the liner insert of Yang865 with a rigid inner liner as taught by Yang283 in order to have an additional container to hold trash since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In addition, the bag cover (28) would conceal the top of the liner since the bag cover rests atop casing (22) and the inner liner (24, Yang283) would extend above the casing.

Regarding claim 3, the modified Yang865 teaches the trash can of claim 2 but does not teach frame further comprising an upper support.  However, Yang283 further discloses frame comprising an upper support (28) that is coupled to top of casing, the upper support having a member that is disposed within the cavity between liner (24) and casing (22) (Fig 4), the liner extends through an opening (between 52) in member of the upper support (Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate an upper support to the Yang865 frame as suggested by Yag283 in order to provide additional support to the casing.
Regarding claim 4, the modified Yang865 further teaches the bag cover (28) coupled to the upper support (28, Yang283) through a hinge (50) such that bag cover is rotatable relative to upper support.
Regarding claim 5, the modified Yang865 further discloses hinge comprising support mount (52), pivot pin (50) extending through bore (76), a lid mount (60) rotatably coupled to pivot pin (50) and fixedly coupled to the lid so that the lid and lid mount are rotatable relative to upper support and support mount, cover mount (54) rotably coupled to pivot pin and coupled to bag cover so that bag cover and cover mount are rotatable relative to upper support.
Regarding claim 6, the modified Yang865 discloses the trash can of claim 3 and further discloses liner (24, Yang283) including a lip (50, Yang283) that extends outwardly from a wall of the liner (Fig 5, Yang283), which extends through the opening in the upper support (28, Yang283), wherein the lip is elevated above and offset from upper support when a bottom of the liner is supported by a top of the base (Fig 4, Yang283).

Regarding claim 8, Yang865 further discloses hinge comprising support mount (52), pivot pin (50) extending through bore (76), a lid mount (60) rotatably coupled to pivot pin (50) and fixedly coupled to the lid so that the lid and lid mount are rotatable relative to upper support and support mount, cover mount (54) rotably coupled to pivot pin and coupled to bag cover so that bag cover and cover mount are rotatable relative to upper support.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang865 in view of US 2016/0082693 to Li et al. (Li).
Regarding claim 17, Yang865 discloses a trash can (20, Fig 1) comprising a frame comprising a base (34) and a casing (22) supported on the base, a liner (100) removably disposed within cavity of the casing and having a bottom supported by the base (€0036), a lid coupled to and rotatable relative to the frame between closed and open positions.  Yang further discloses the trash can comprising polished steel (€0048) but does not teach the steel being polished to the gloss level in the range recited.  However, Li discloses a container (Fig 1) and in particular discloses the use of gloss with levels in the range as recited (€0096).  One of ordinary skill in the art would have found it obvious to optimize the gloss level of the Yang can to the levels as recited in order to change the aesthetic appearance of the container to that desired since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang865 in view of Li and Applicant Admitted Prior Art (AAPA).
Regarding claim 18, the modified Yang teaches the can of claim 17 and further teaches the casing made of steel having the recited gloss levels but does not also teach the liner also comprising steel with that same gloss levels.  However, applicant admits that liners made of steel were known in the art since applicant did not challenge the official notice.  One of ordinary skill in the art would have found it obvious to change the material of the Yang liner to that of polished steel having the recited gloss levels in order to facilitate construction of the can since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious, In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960) and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claims 19-20, Yang teaches the can of claim 18 but does not teach the steel to be stainless steel with the recited colors and gloss level range.  However, applicant admits that stainless steel was a known material in the art as well as the colors recited since applicant did not challenge the official notice.  One of ordinary skill in the art would have found it obvious to change the material of the Yang liner to that of polished stainless steel having the colors and the recited gloss levels in order to facilitate construction of the can since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious, In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960) and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Allowable Subject Matter
Claims 9-16 allowed.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach the top edge of the liner spaced apart from the frame by a gap along an entire perimeter of the top edge when fully installed within the casing.  Assuming arguendo that applicant has support for the claimed subject matter, applicant’s argument is not persuasive because top edge of Yang283 liner (24) is spaced apart from casing (22) and leaves a gap along entire perimeter of the top edge when liner is fully installed in the casing as shown in Fig 4.  Applicant argues that top edge of the liner contacts upper support frame (28).  However, (28) is not considered part of the frame since the claims recite the frame comprising a base and a casing and in the instant case, top edge of liner (24) is spaced apart from both base (34) and housing (22).
In response to applicant's argument that Li and Yang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are directed to containers using gloss.
Applicant’s argument that the recited range of gloss is critical to the invention is not persuasive because the optimization of the gloss level is for the appearance of the container and does not change the trash can functions.  According to applicant’s disclosure, the purpose of the gloss levels to advantageously prohibit appearance of fingerprints on the trash can.  This is an aesthetic change to the 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT POON/Examiner, Art Unit 3735